*49ORDER
PER CURIAM.
Movant, David Rasche, appeals the judgment denying his Rule 29.151 motion after an evidentiary hearing. On direct appeal, we affirmed Movant’s convictions and sentences for attempted forcible sodomy under Sections 566.060 and 564.011 and trespass in the first degree under Section 560.140. State v. Rasche, 985 S.W.2d 868 (Mo.App. E.D.1998).
We have reviewed the briefs of the parties and the record on appeal and conclude the motion court’s determination is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. Unless otherwise indicated, all Rule references are to the Missouri Court Rules (2000) and all statutory references are to RSMo 1994.